Title: Thomas Jefferson to Henry Dearborn, 17 May 1818
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello
May 17. 18.
          
          I duly recieved, on my late return to this place your acceptable favor  of Apr. 22.   in looking back on past life the greatest pleasure I feel, is in recollections of the friends who have been my fellow-laborers, & my greatest happiness in the harmony and affection in which I lived & parted with them. of the manner in which your command in the army was made to cease, no one felt stronger disapprobation than myself. but it did not injure you. it was seen to proceed from the dominion of passion over a mind of much strength generally, but of more weakness in that particular. the sense of your services is deeply engraven on the public mind, & before that tribunal, you were not the suffering party.   of the latter circumstance, mentioned in your letter, I never before heard; nor can I account for it. it may have been inattention in a croud of business; I am sure it was not a want of friendship; for I have heard from the then President expressions of the deepest regret & indignation at the manner of the former transaction.
          That federal fortress which we had to storm, & to enter first the breach effected is now compleatly mastered, and all, within & without, is quiet.  what is next?  what are to be our future parties?  for parties must be wherever men are free, and wherever their minds & faces are unlike.  I confess  I am puzzled with this question.  there seems to be a strange jumble at present.  Duane is  making common cause with the federalists. Randolph is federal by nature & by his passions.  Clay is on the start somewhere.  I do not know where the Clintons are; of such medley complexion are the parties of that state.  I suspect the new division will be between those who wish to strengthen the legislative branch, and the partisans of Executive power: or, in other words, they will step into the shoes of the original whigs & tories of England. the last will derive vast aid from the 150. lawyers in Congress. such a multitude, whose trade is talking, renders Congress incapable of getting on with the business of the nation, and forces it to transfer it’s functions to the Executive. this singular circumstance, unforeseen by the framers of the constitution, threatens to make that, in experience, an impracticable government, which the soundest theory had pronounced the wisest work of man. the never-ending debates of Congress make me almost willing to try Bonaparte’s dumb legislature. however it will last my time as it is, and perhaps yours, altho’ you have a long course to run before you reach my term. and I sincerely wish it may be as long as you please, & as happy as you please. we all retain an affectionate remembrance of mrs Dearborne, and great pleasure at having been favored with the opportunity of making her acquaintance. on this subject mrs Randolph dwells with undiminished pleasure, and, in imagination, places herself often in Boston, while her 11. children (for she has now reached that number) chain her physically at home. but wherever we are, there is but one prayer among us, that mrs Dearborne and yourself may have the full measure of the poet’s wish for
          
            ‘Long life, long health, long pleasures and a friend.’
          
          Th: Jefferson
        